DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-7 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest individually or in combination obviously of, inter alia, the detection module pre-storing the pin definitions of a plurality of network devices of different brand specification, pre-designating a first detection pin, a second detection pin, and a third detection pin, and: detecting, sequentially until detected, a pin definition of a brand specification of a network device connected by comparing a voltage of the first detection pin with the multiple pre-stored pin definitions; if not detected from the voltage of the first detection pin, then comparing a voltage of the second detection pin with the multiple pre-stored pin definitions; and if not detected from the voltage of the second detection pin, then comparing a voltage of the third detection pin with the multiple pre-stored pin definitions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571)272-4155272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If 





/ILWOO PARK/
Primary Examiner, Art Unit 2184
10/20/2021